Per curiam.
The Investigative Panel of the State Bar of Georgia found probable cause to charge Respondent Thomas K. McWhorter with violating Standards 4, 22, 23, 44, 45, 63, and 68 based upon grievances that Respondent McWhorter had upon four separate occasions accepted retainers to represent people in proceedings such as bankruptcy, divorce, or breach of contract, then abandoned the actions, often misrepresenting the status of the actions to his clients, and failed to return any portion of his unearned fee. Pursuant to Bar Rule 4-208.1, the State Bar filed Notices of Discipline which were personally served on Respondent McWhorter pursuant to Bar Rule 4-208.2 (c). Respondent McWhorter has failed to file a response to the Notices of Discipline within the 20-day period for rejection set forth in Bar Rule 4-208.3 (a). Those Notices of Discipline are thus final. Bar Rules 4-208.1 and 4-208.3.
The State Bar having requested this Court to issue an order disbarring Respondent McWhorter for his violations of Standards 4, 22, 23, 44, 45, and 68 of Bar Rule 4-102, pursuant to Bar Rules 4-208.1 and 4-208.3, it is hereby ordered that Thomas K. McWhorter is disbarred from the practice of law in the State of Georgia.

All the Justices concur.